[***] = Certain confidential information contained in this document, marked by
brackets, is omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

Exhibit 10.10

October 3, 2019

Wolfgang    Dummer, MD, PhD

[***]

Re: Offer and Employment Terms

Dear Wolfgang:

Rigel Pharmaceuticals, Inc. (the Company) is pleased to offer you the position
of Executive Vice President and Chief Medical Officer, reporting to me, Raul
Rodriguez, on the following terms. Please take the next few days to carefully
review the terms and let us know if you have any questions.

If you accept this offer (the "Agreement"), your annual salary will be $440,000 (four hundred
and forty thousand dollars), less all required withholdings and any voluntary
payroll
deductions, which salary will be reviewed periodically. In addition, you will be eligible for a
company bonus target of 50% of base salary paid on achievement of Company goals.
You will be eligible for the Company's standard benefits, including medical
insurance, vacation, sick leave, and holidays. Additionally, under the Company's
Amended and Restated Severance Plan of 1/24/18, in the instance of a termination
in the case of a change-in-control, you will qualify for a severance of 2.5x
(salary + eligible bonus), vesting of all stock options, 1 year period to
exercise options, and 1.5 years of COBRA, all under
certain conditions, and in the
absence of a change-in-control, you will qualify for a severance of 1 year (paid
monthly), vesting of stock in the amount of that which would vest over the next
year, a 2 year period to exercise options, and 1 year of COBRA, all under
certain conditions. The Company may modify compensation and benefits from time
to time, as it deems necessary.

Additionally, the Compensation Committee will grant you the following equity
grant after commencement of your employment: an option to purchase (1) 220,000
(two hundred twenty thousand) shares of the Company's common stock, which has a
four year vesting period initiated on your start-date, 1/4th (one-fourth) of the
shares vest one year after your hire date, and 1/48th (one forty-eighth) of the
shares vest monthly thereafter over the next three years ("time-based option
grant"), and (2) 110,000 (one hundred ten thousand) shares
of the Company's common stock which will vest on achieving [***] and (3) 110,000
(one hundred ten thousand) shares of the Company's common stock which will vest
on achieving [***]  ("performance-based option grants"). The strike price for
the time-based and performance-based option grants shall be the same as the
close price on · NASDAQ, the day that the Compensation Committee makes the
grant.

Within 30 days of your date of hire, you will receive a sign-on bonus in the
amount of $100,000 (one hundred thousand dollars), less all required
withholdings. Should you voluntarily terminate employment less than 12 months
from your date of hire, you agree to repay, in full, the sign-on bonus amount of
$100,000.





 




This offer is contingent upon Rigel receiving successful results from a
background check conducted on you by our third-party vendor.

As a Rigel employee, you will be expected to sign and comply with the Company
Proprietary Information and Inventions Agreement, attached hereto as Exhibit 1,
which prohibits unauthorized use or disclosure of Company proprietary
information. You will be responsible for all duties customarily associated with
this position. You will work at our facility located at 1180 Veterans Boulevard,
South San Francisco, California. Of course, the Company may change your
position, duties and work location from time to time, as it deems necessary.

You may terminate your employment with the Company at any time and for any
reason whatsoever simply by notifying the Company. Likewise, the Company may
terminate your employment at any time and for any reason whatsoever, with or
without cause or advance notice. This at-will employment relationship cannot be
changed except in a writing signed by a Company officer.

You agree that, for one (1) year following the termination of your employment
with the Company, you will not personally initiate or participate in the
solicitation of any employee of the Company or any of its affiliates to
terminate his or her relationship with the Company or any of its affiliates in
order to become an employee for any other person or business entity.

To ensure rapid and economical resolution of any disputes which may arise under
this Agreement, you and the Company agree that any and all disputes
or controversies, whether of law or fact of any nature whatsoever (including,
but not limited to, all state and federal statutory and discrimination claims).
with the sole exception of those disputes which may arise from your Proprietary
Information and Inventions Agreement, arising from or regarding your employment
or the termination thereof, or the interpretation, performance, enforcement or
breach of this Agreement shall be resolved by confidential, final and binding
arbitration under the then-existing Rules of Practice and Procedure of Judicial
Arbitration and Mediation Services, Inc. (JAMS), which shall be conducted in San
Francisco, California. This Agreement, including Exhibit 1, constitutes the
complete, final and exclusive  embodiment of the entire agreement between you
and the Company with respect to the terms and conditions of your employment.

This Agreement is entered into without reliance upon any promise, warranty or
representation, written or oral, other than those expressly contained herein,
and it supersedes any other such promises, warranties, representations or
agreements. It may not be amended or modified except by a written instrument
signed by you and a duly authorized representative of the Company. If any
provision of this Agreement is determined to be invalid or unenforceable, in
whole or in part, this determination
will not affect any other provision of this Agreement. This Agreement shall be
construed and interpreted in accordance with the laws of the State of California
and shall be- deemed drafted by both parties. As required by law, this offer is
subject to satisfactory proof of your right to work in the United States.





[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

2

 




We are very excited about your joining our team and being part of Rigel's plan
for success. As discussed, we expect your start date to be on November 04, 2019.
Please formalize your acceptance by providing us with your signature on this
letter and the Exhibit 1.

 

 

 

Sincerely,

 

 

 

/s/ Raul Rodriguez

 

 

 

Raul Rodriguez

 

CEO, Rigel Pharmaceuticals, Inc.

 

 

 

 

 

Accepted:

 

 

 

/s/ Wolfgang Dummer

 

 

 

Wolfgang Dummer

 

Date: 10/3/19

 

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

3

 

